In an action, inter alia, for a judgment declaring the rights of the parties to certain real property, the plaintiff appeals from an order of the Supreme Court, Nassau County (DeMaro, J.), dated January 2, 1998, which denied his motion to strike the defendants’ demand for a trial by jury.
Ordered that the order is affirmed, with costs.
The plaintiff contends that the Supreme Court erred in denying his motion to strike the defendants’ demand for a trial by jury. We agree with the trial court that the defendants are *539entitled to a jury trial (see, CPLR 4101; Cadwalader, Wickersham & Taft v Spinale, 177 AD2d 315, 316). In reaching this determination, we have not considered the plaintiff’s arguments concerning waiver, which were improperly raised for the first time in his reply papers on the motion to strike the defendants’ demand for a trial by jury (see, Fischer v Weiland, 241 AD2d 439). O’Brien, J. P., Sullivan, Joy and Friedmann, JJ., concur.